J-A21032-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MEGEN KARAKELIAN                             :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
              v.                             :
                                             :
JORDAN LaVINE,                               :
                                             :
                    Appellant                :           No. 3470 EDA 2015

                Appeal from the Order entered October 27, 2015
               in the Court of Common Pleas of Delaware County,
             Domestic Relations Division, No(s): PACSES 018113330

BEFORE: BENDER, P.J.E., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED SEPTEMBER 28, 2016

        Jordan LaVine (“Father”), pro se, appeals from the Order entered by

the trial court establishing his child support obligations in connection with his

divorce from Megen Karakelian (“Mother”).1 We affirm.

        In its Opinion, the trial court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 1/12/16, at 1-6.

        On appeal, Father raises the following issues for our review:

        1. Did the trial court err in calculating [Father’s] net income for
           child support purposes at $41,027.00 per month, based on
           the court’s failure to deduct: (a) [Father’s] full 2015 [f]ederal
           tax liability; (b) any Medicare or Social Security taxes owed or
           paid by [Father]; and (c) any alimony payments made by
           [Father] to [Mother] in 2015; to derive this net income, in
           contravention of Pa.R.C.P. 1910[.]16-2[?]

        2. Did the trial court err in assigning [Mother] an annual earning
           capacity of $10,000 (less than minimum wage), although she

1
    The parties have three minor children (hereinafter “the children”).
J-A21032-16


         is an attorney with seven years of litigation experience,
         previously earned $52,00[0]-$63,000 when she was last
         working, has 50% custody, with the parties’ children all in full
         day school, has had almost 5 years since separation to get
         back in the workforce, and has made no effort to obtain
         employment during that time frame?

      3. Did the court below err in not holding an evidentiary hearing,
         not considering or apparently reviewing the brief and exhibits
         [Father] submitted in advance of the hearing and during the
         October 22, 2015 hearing (including an expert report on
         [Mother’s] earning capacity and [Father’s] W[-]2-which the
         court stated were not provided), and not taking evidence on
         other factors relevant to the determination of the correct
         support amount?

      4. Did the trial court err in concluding that [Father’s] new
         spouse’s income justified an upwards deviation, although
         [Mother] never even made that argument, there was no
         evidence in the record supporting that conclusion, and the law
         cited by the court on that point was not good law?

      5. Did the trial court err in concluding that no adjustment was
         required for shared custody in high income cases, although
         [Mother] never even raised that argument, there was no
         evidence in the record supporting that conclusion, and the law
         cited by the court on that point was not good law?

Father’s Brief at 5-6.

            When evaluating a [child] support order, this Court may
      only reverse the trial court’s determination where the order
      cannot be sustained on any valid ground. We will not interfere
      with the broad discretion afforded the trial court absent an abuse
      of the discretion or insufficient evidence to sustain the support
      order.     An abuse of discretion is not merely an error of
      judgment; if, in reaching a conclusion, the court overrides or
      misapplies the law, or the judgment exercised is shown by the
      record to be either manifestly unreasonable or the product of
      partiality, prejudice, bias or ill will, discretion has been abused.

Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citations omitted).

Additionally, the fact-finder, having heard the witnesses, is entitled to weigh


                                  -2-
J-A21032-16


the evidence and assess its credibility.    Baehr v. Baehr, 889 A.2d 1240,

1245 (Pa. Super. 2005).

      Support orders “must be fair, non-confiscatory and attendant to the

circumstances of the parties.” Fennell v. Fennell, 753 A.2d 866, 868 (Pa.

Super.   2000)    (citation   omitted).    “[I]n   determining    the   financial

responsibilities of the parties to a dissolving marriage, the court looks to the

actual disposable income of the parties.”     Id. (citation omitted).   “[W]hen

determining income available for child support, the court must consider all

forms of income.” Berry v. Berry, 898 A.2d 1100, 1104 (Pa. Super. 2006)

(citation omitted); see also Pa.R.C.P. 1910.16-2(a).

      In his first issue, Father contends that the trial court acknowledged

that, pursuant to Pa.R.C.P. 1910.16-2, alimony, Social Security taxes and

Medicare taxes should be deducted from a parent’s income in order to

determine that parent’s net income, but nevertheless failed to deduct these

items when determining Father’s net income. Father’s Brief at 22. Father

points to the trial court’s determination, as stated in its Pa.R.A.P. 1925(a)

Opinion, that Father waived this issue because he failed to specifically

request these deductions during the hearing, and asserts that this issue is

not waived because the court was required to consider all relevant evidence

when determining his earning capacity. Id. at 22, 24-25. Father also claims

that contrary to the trial court’s ruling that Father failed to formally move his

W-2 into evidence, “[t]he trial court had [Father’s] W-2 and it was



                                   -3-
J-A21032-16


referenced during the hearing.” Id. at 22. Father argues that the trial court

further erred by ruling that it could disregard Father’s alimony payments to

Mother because such payments had ceased as of the date of the support

hearing. Id. Father additionally challenges the trial court’s determination

that Father failed to provide the court with any meaningful calculations, and

contends that he provided the court with support calculations, performed

with software, which included the alimony, Social Security tax, Medicare tax,

and estimated federal tax deductions. Id. at 22-23. Father asserts that he

did not know that these deductions were not made by the trial court until

after the support hearing, and that he brought the error to the trial court’s

attention before the support Order was entered. Id. at 23. Father claims

that, because the trial court failed to consider these deductions, it

improperly calculated his net income. Id. at 25-26.

      The trial court addressed Father’s first issue, set forth the relevant law,

and concluded that it lacks merit. See Trial Court Opinion, 1/12/16, at 9-

11.   We discern no abuse of discretion by the trial court in making its

determination, which is supported by the record, and affirm on this basis as

to Father’s first issue. See id.

      In his second issue, Father contends that the trial court erred in

assigning Mother’s earning capacity at $10,000 per year. Father’s Brief at

28.   Father concedes that Mother was unemployed for a portion of their

marriage, but asserts that Mother has remained unemployed since their



                                   -4-
J-A21032-16


separation in 2011.   Id.   Father claims that, if Mother wishes to remain

unemployed, then Father and his current wife should not be “required to

subsidize [Mother’s] unilateral decision indefinitely.” Id. Father argues that

the trial court should not have         considered Mother’s post-separation

unemployment when determining the length of time Mother has been “out of

the market” as an attorney. Id. Father contends that the trial court did not

want to consider his expert report on Mother’s earning capacity, and

“provided no justification for choosing $10,000 [per year] as [Mother’s]

earning capacity.” Id. at 29-30. Father also contends that the trial court

failed to consider Mother’s significant assets, including her investment

account and stock gains. Id. at 30-31. Father asserts that the trial court’s

assignment of Mother’s earning capacity at $10,000 per year discourages

Mother from working. Id. at 31.

      Father also challenges the trial court’s consideration of Mother’s care

of the children during Father’s custodial time when determining her earning

capacity, and claims that both parties have helped out with the children

during the other parent’s custodial time.   Id.   Father argues that the trial

“court’s conclusion is particularly inappropriate in this case because [Father

and current wife] already employ a full time childcare giver.”      Id. at 32

(emphasis in original). Father contends that “the children would be better

served by [Mother] working.” Id.




                                  -5-
J-A21032-16


      The trial court addressed Father’s second issue and concluded that it

lacks merit.   See Trial Court Opinion, 1/12/16, at 11-12.       We discern no

abuse of discretion by the trial court in making its determination, which is

supported by the record, and affirm on this basis as to this issue. See id.;

see also Baehr, 889 A.2d at 1245.

      In his third issue, Father contends that the trial court deviated from

the Guideline amount without supporting evidence or findings of fact.

Father’s Brief at 33.   Father asserts that the matter was scheduled for an

oral argument and not for an evidentiary hearing. Id. at 34. Father claims

that the trial court “did not indicate that it had reviewed [Father’s] brief and

exhibits, was willing to hear witness testimony, or was willing to hold an

evidentiary hearing.” Id. Father argues that an evidentiary hearing should

have been held because the trial court deviated from the Guideline amount

for support. Id. Father contends that, during the support hearing, he was

not given a chance to cross-examine Mother, and that he referenced several

documents that were not acknowledged or reviewed by the trial court. Id.2

      Father did not raise this issue in his court-ordered Pa.R.A.P. 1925(b)

Concise Statement. See Krebs v. United Ref. Co. of Pennsylvania, 893
A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues



2
  Father seemingly argues that this Court should consider issues that he
initially raised in his Motion for Reconsideration, which the trial court denied.
Father’s Brief at 35. However, Father concedes that the trial court’s Order
denying his Motion for Reconsideration is a non-appealable Order. Id.


                                   -6-
J-A21032-16


that are not raised in his concise statement of errors complained of on

appeal). Therefore, it is waived.3

      In his fourth issue, Father contends that the trial court erred in finding

that his current wife’s income ($165,000 per year) justified an upwards

deviation. Father’s Brief at 35-37.

      Father did not raise this issue in his Concise Statement. Therefore, it

is waived. See Krebs, supra.4

      In his fifth issue, Father contends that the trial court erred by

determining “that shared custody need not be considered in high income

cases.” Father’s Brief at 37-38.

      Father did not raise this issue in his Concise Statement. Therefore, it

is waived. See Krebs, supra.5

      Order affirmed.


3
  Even if Father had not waived this issue, we would have determined that it
lacks merit. Indeed, our review of the record reveals no abuse of discretion
in the trial court’s determination, which is amply supported by the record.
See Trial Court Opinion, 1/12/16, at 1-6 (wherein the trial court provided a
thorough explanation of the admissible and inadmissible evidence presented
by the parties, detailed the evidence it considered in making its
determinations, and listed its findings of fact).
4
  Even if Father had not waived this issue, we would have determined that it
lacks merit for the reasons expressed by the trial court. See Trial Court
Opinion, 1/12/16, at 11.

5
  Even if Father had not waived this issue, we would have determined that it
lacks merit for the reasons expressed by the trial court. See Trial Court
Opinion, 1/12/16, at 11; see also Pa.R.C.P. 1910.16-4(c)(2) (providing that
the trier of fact may enter a support order against either party based upon
the evidence presented).


                                     -7-
J-A21032-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/28/2016




                          -8-
                                                                                                                      Circulated 09/07/2016 12:49 PM


                                                                                I
            IN THE COURT OF COMMON PLEAS OF DELA WAiiE COUNTY,
                               PENNSYLVANIA

                                      CIVIL ACTION - LAW

MEGEN KARAKELIAN
                                                                                    I
                                                               Del.Co.C.C.P.No.i 2012-001478
              Plaintiff/ Appellee,
                                                               PACSES No.: 0181113330
Va. I
                                                               Superior Court Nol.: 3470 EDA 2015
JORDAN LA VINE                                                                          I
                                                               IN SUPPORT               II

              Defendant/ Appellant.

Jordan La Vine, Esquire, Self-Represented
       385 Yorkshire Road; Bryn Mawr; PA 19010                                                                                        ...... : ....
                                                                                                                                                           ~:1 )
                                                                                                                                                      .:   ~.:} -·(}
                                                                                                                            0
                                                                                                                            -:..,.
Megen Karakelian, Esquire, Self-Represented."
                                                                                                                            -··l
      216 Trianon Lane; Villanova, PA 19085
                                                                                                                               .;

                                            OPINION                                                                                  N
                                                                                                                                     i...o

CARTISANO, J.                                                           DATE: January 12, 2016
                                                                                             I
       Appellant Jordan Lavine (hereafter "Father") appeals from the October 27, 2015 order
                                           . ... . . , ·                                     I
entered in the Delaware County Court of Common Pleas:\vhich requires Father to pay child
                                                 .                                               I
                                                      .                                          I
support to Megen Karakelian (hereafter "Mother") in the amount of $4,~00.00 monthly for the

support and maintenance of the parties' three minor children.                                    I
       By way of background, the parties were married on June 30, 20©1 in Wilmington,
                                           . ,,,.,,-·.-.           ..                                I
                                                                                                     I

Delaware and had three children during the course of the ··~arriage, the youngest of whom is

seven years old. On or about June 21, 2012, following Father's filing                       Jr                   a Complaint in

Divorce, Mother filed a Complaint for Support with Domestic RelatioJ seeking spousal and
                                                                                                         I

child support. The support matter, as well as various discovery issues, t7as before multiple
                                                                   .,                                    I
support masters and judges and various modifications to the support orders were made during the

history of this case. On or about April 7, 2014, the parties entered into! Stipulation for Agreed
                                                                                                             I




                                                           1
                                                                                                 I
Order of Support whereby the parties agreed,
                                          ,~~-'·
                                                 in pertinent, that Father shall
                                                                            i
                                                                                 pay to Mother child
                                                                                                 l
support in the amount of $4,300.00 per month and that the child support provision shall not be
                                                                                                     I
modifiable until December 31, 2014 and the parties further agreed that !Father's spousal support
                                                                                                     i
· shall terminate on August 31, 2015. On or about April 10, 2014, the parties' stipulation was

approved as an Order of Court.                                                                           I

        On or about March 3, 2015, as permitted by the parties' stipulahon, Father filed a
                                                                                                             !
Petition for Modification of Support Order, seeking a reduction in his child support obligation on
                                                                                                             !

                                                                                                             I
the following basis: (1) Because his alimony payments to Wife were scheduled to cease per the
                                                                       I
                                                                       !
terms of the Stipulation, he could no longer take the alimony payments las a deduction on his tax
                                              .... :t''arrears assessed at the standard ten percent. The master's recommendations were signed as an
                                                 .,..                                        .
Order of Court on July 10, 2015. On or about July 21, 2015, Father appealed the July 10, 2015

Order and a hearing de nova was scheduled before the Honorable Linda A. Cartisano for October

22,2015.

        During the course of the hearing, the parties' stipulated that Father's gross annual income
                                                        ,·I"! .. ~,··'•


was $706,000.00 for purposes of determining child support. (N.T. I 0/22/2015, at p. 15). Father

also testified that his alimony ended in August 2015 and that including his new wife's income,

the annual gross household amount is $827,000.00. (N.T. 10/22/2015, at p. 17). Father

presented his federal income truces for the year 2014, and the Trial Court was permitted by the

parties to utilize Father's federal income tax returns in arriving at Father's net income. In

calculating Father's net income, the court took Father's gross income minus the true-implications

found directly in Father's federal income true return. (N.T. 10/22/2015, at p. 21). The trial court

found that based upon his tax return and Father's testimony with respect to the earnings of his

new wife, that Father "has 83% of the marital income so his tax would be $164,242, and that's

federal" (N.T. 10/22/2015, at p. 22). The trial court likewise calculated Father's share of the

state tax and local true, finding that Father's net monthly income was approximately $43,000.00

(N.T. 10/22/2015, at p. 22).1 The trial court also took into consideration every deduction which
                                                                          •.. r.·:: ..

Father presented to the court to arrive at his'';~t income, including Philadelphia wage true, health

insurance, and the 50/50 custody of the children. (N.T. 10/22/2015, at p. 21-22). Importantly, at

no point did Father request the trial court to deduct Social Security withholdings or Medicare

withholdings or alimony payments from the amount the parties' stipulated to use as the gross

number nor is it the trial court's responsibility"topresent Appellant's case for him. Because the
                                                                                                 •
1
 The Court: "Well, I took your 706. I took -you are 83 percent of the joint income so I took your federal tax. You
would then -you paid 197,000. 83 percent of that is 164,242. I then took 83 percent of the state tax you paid,
which was I think 26,000.

                                                                                         3
number the parties agreed to utilize for Father.'s gross annual income, $706,000.00, differed from

what was reflected in the tax returns, it is clear that the parties' had already made some

adjustments on their own. The trial court therefore, utilized information from Father's 2014

federal tax returns and stated on record how the calculations were being performed, leaving it up

the parties' to request deductions which were not taken into consideration in their own arrival at

Father's stipulated annual gross income.    Furthermore, as Father never expressly make this

request during the course of the hearing, the trial court utilized the "total tax" line from Father's

2014 joint tax return, which the court was permitted to utilize by the parties at the time of trial.

       Furthermore, the trial court learned during the course of the hearing that Mother had

taken steps to activate her law license, a necessary precursor in securing meaningful employment

within her field. Indeed, Mother testified that she has been "actively regaining the CLE credits

that I [Mother] need in order to reactivate the license." (N.T. 10/22/2015, at p.5). Mother also

produced proof that her prior application to reactivate her law license was rejected, but that she

has since complied with the requirements and "is now in a position to reapply to have her license

reactivated." (N.T. 10/22/2015, at p. 6). The trial court considered the length of time Mother has

been out of the market, the economic climate for unlicensed attorneys in this area, and Mother's

testimony that she aids Father in childcare during his custodial time when requested, in deciding

what income to impute Mother. (N.T. 10/22/2015, at p. 24, 40). Mother also established that she

is deriving some income in the management of a rental property, and the trial court utilized the

income from Mother's 2014 tax return in addition to imputing some income.

        Furthermore, the trial court found that' Mother produced evidence indicating that she was

being proactive about reactivating her law license. Additionally, although Father contends that

Mother's earning capacity should have been imputed at $50,000.00, he failed to present any



                                               , -,,,· "'· 4
testimony from a vocational expert or other substantive evidence to support his contention.'

Indeed, the only thing resembling evidence was Father's hearsay statements concerning certain

postings he had seen with respect to paralegal positions in Center City Philadelphia that allegedly

pay $50,000.00 - $70,000.00.       Father, however, failed to produce any of the job postings he

referenced with respect to this salary range nor the qualifications required. Indeed, not only is

the law constantly evolving but even legal research skills and administrative aspects of the law

have greatly changed with the advent of electronic legal resources and filing systems. Father

produced no evidence that Mother possessed the qualifications for these alleged positions,

although a vocational expert may have given an expert opinion with respect to Mother's

qualifications and the general salary in her field.

        The trial court likewise considered Mother's 2014 federal tax returns which showed that

Mother had approximately $16,000.00 in inco~e from dividends and rental on her returns. The

trial court added back in the depreciation less the taxes Mother would have paid on the

depreciation had it been included in her income. (10/22/2015, at p. 13). The trial court also

imputed income to Mother, although not as much income as Father would have liked.

        On October 27, 2015, the trial court'en.tered an Order requiring Father to pay $4,300 per

month for child support, 92% of the agreed upon costs for daycare and extra-curricular activities,

and payment of the children's health insurance. The trial court also entered the following

Findings of Fact supporting the content of the October 27, 2015 Order:

         1. Plaintiffs income is calculated at $3,500 net per month. This amount is calculated

             from her 2014 Federal Income Tax Return which lists dividend income of $16,000.00



2
 The record reflects that Father had filed an "Emergency Motion to Compel Vocational Interview Before Support
Hearing Date of April 22, 2014" which by Order dated March 20, 2014 compelled Mother to attend a vocational
interview scheduled for March 28, 2014. If Father proceeded with the retention ofa vocational expert, he failed to
present any evidence, including findings with respectto an earning capacity for Mother.

                                                         5
           and depreciation on a rental property of $20,000.00. The Court deducted 11 % for

           taxes. In addition, the Court imputed approximately $10,000.00 of income to

           Plaintiff on a yearly basis.

       2. Defendant's income is calculated at $41,027.00 based on his 2014 Federal Income

           Tax Return.

       3. Defendant pays $700.00 per month for health insurance for the parties' minor

           children. Plaintiffs share would be $560.00.

       4. The Court has deviated from the Guidelines in the amount of $139. 00 per month

           because Defendant's 2014 Tax Return reflects a deduction for alimony paid to

           Plaintiff which is substantially reduced for 2015 resulting in a larger tax liability for

           Defendant.

       5. Plaintiff and Defendant share custody of the children on an equal basis.

       6. The Court finds that Plaintiff is attempting and should shortly complete the

           requirements to reinstate her law license to active status.

       On or about November 4, 2015, Father filed a Motion for Reconsideration which now

requested additional deductions never requested at the time of trial. For the first time, Father

requested in his Motion for Reconsideration that the trial court consider new arguments with

respect to calculation of Father's net income. The trial court denied the Motion for

Reconsideration and the October 22, 2015 Order was timely appealed.         On or about November

16, 2015, the trial court issued a 1925(b) Order and Father timely filed a Statement of Matters

Complained of on Appeal.

       On appeal, Father makes the following complaints:




                                                  6
1. The Court incorrectly concluded that based on Mr. La Vine's 2014 tax return and W2,
   that Mr. LaVine's net income was $41,027/month, inflating his net income by over
   $6,000.00 per month.

2. The Court did not deduct any Social Security taxes that Mr. LaVine paid in 2014 and
   will pay in 2015 to arrive at his net income for support purposes. Pa.R.C.P. 1910:16-
   2 requires that these taxes be deducted (stating that they "shall" be deducted) and Ms.
   Karakelian has not even disputed that the taxes should be deducted.

3. The Court did not deduct any Medicare taxes that Mr. LaVine paid in 2014 and will
   pay in 2015 to arrive at his net income for support purposes. Pa.R.C.P. 1910:16-2
   requires that they be deducted and Ms. Karakelian has not even disputed that they
   should be deducted.

4. The Court did not deduct any alimony payments that Mr. LaVine paid in 2014 and/or
   2015 to arrive at his net income for support. Mr. LaVine paid Ms. Karakelian
   $116,00 in additional alimony in 2014 and $35,000 in additional alimony in 2015.
   Pa.R.C.P. 1910:16-2 requires that alimony paid to Ms. Karakelian be deducted to
   arrive at net income.

5. The Court compounded the problem of not deducting any alimony paid to Ms.
   Karakelian by deducting only the amount that Mr. LaVine actually paid in Federal
   income taxes in 2014 to arrive at his net income. These 2014 Federal income taxes
   were of course lower than they will be in 2015 and later years, because of the
   $116,000 alimony deduction that significantly decreased Mr. Lavine's Federal
   income taxes for 2014. The Court was attempting to calculate Mr. LaVine's 2015
   support obligation.                            's-



6. The Court assigned Ms. Karakelian an earning capacity of $10,000 per year (which is
   less than minimum wage), although Ms. Karakelian is an attorney with seven (7)
   years oflitigation experience, previously earned $53,000-$63,000 per year when she
   was working, and had had almost 5 years since separation to get back in the
   workforce. She does not work and does not have to work because of Mr. LaVine's
   alimony and child support payments (which have been higher than what is required
   and total over $680,000) and thesignificant liquid assets she received in the divorce
   settlement (her investment account has apparently appreciated to over $1 million
   since the parties' divorce), but she is certainly capable of earning more than
   $10,000/year. This holding is directly contrary to the Superior Court's holding in
   D.H v. R.H, 2006 Pa. Super. 125, 900 A.2d 922 (2006)(Reversible error to assign
   earning capacity of $15,837 to mother); Yerkes v. Yerkes, 573 Pa. 294, 297-298, 824
A.2d 1169, 1171 (2003) ( the duty of child support, as every other duty encompassed
   in the role of parenthood, is the equal responsibility of both mother and father.").
   Over the past 4 Yz years, despite hearing after hearing, the Court has essentially given
   Ms. Karakelian a "free pass" on making no effort to find employment, which is
   contrary to both the law and its treatment of other parents. The parties have 50/50



                                         7
          custody and their children are all in full day school, so Ms. Karakelian has sufficient
          time to attempt to find employment.

       7. Mr. LaVine filed his Petition to Modify his support obligation on March 5, 2015, but
          despite two masters' conferences. and one judicial hearing between March and
          October, the Court did not appear to actually perform the support calculations until
          October 22, 2015, when the Court miscalculated the correct support amount, as set
          forth above. The correct child support amount is less than $3,850/month, even if Ms.
          Karakelian is assigned no earning capacity.

       8. On October 22, 2015, the Court also erred in not considering the brief that Mr.
          LaVine filed in advance of the hearing and the support calculations submitted by Mr.
          LaVine (done with support software), which included the deductions identified above.
          The Court erred in not conducting an evidentiary hearing. Mr. LaVine also submitted
          a letter to the Court right after the hearing regarding the calculation errors, before a
          final order was entered, which is attached hereto as Exhibit A. The Court did not
          respond to the letter and refused to grant Mr. Lavine's request for a phone conference
          or for a further hearing to correct the errors, before entering the final October 27,
          2015 Order.

       9. Finally, the Court erred in denying Mr. La'Vine's Motion for Reconsideration without
          a hearing on November 16, 2015. For the reasons set forth in the Motion for
          Reconsideration, the decision should be reversed and the order modified and the child
          support amount reduced, retroactive to at least March 3, 2015, which is the date on
          which Mr. LaVine filed his Petition to Modify.

DISCUSSION

       On appeal, Appellant only makes four substantive..· arguments:
                                                           .
                                                                      (1) the trial court should

have deducted his Social Security withholdings in arriving at Appellant's net income, (2) the trial

court should have deducted Appellant's Medicare tax withholdings in arriving at his net income,

(3) the trial court should have deducted the alimony payments Appellant made in arriving at his

net income and consider the increased tax implications when Appellant was no longer permitted

to deduct alimony payments, and (4) the trial court should have imputed Appellee a greater

earning capacity. The remainder of Appellant's complaints appear to be ramblings about errors

which allegedly occurred at the mater's level and other unappealable issues such as the court's




                                                 8
refusal to grant a reconsideration hearing or hold a telephone conference after the record was

closed.

          A. The Trial Court was Justified.inAssessing       Appellant's   Net Monthly Income for

             Purposes of Determining      Child Support at $41,027.00.

          Generally, the Superior Court will not interfere with the broad discretion afforded the

trial court absent an abuse of the discretion or insufficient evidence to sustain the child support

order. Morgan v. Morgan, 99 A.3d 554 (2014). Additionally, when evaluating a child support

order, the Superior Court may only reverse the trial court's determination where the order cannot

be sustained on any valid ground. W.A.M. v. S.P.C., 95 A.3d 349 (2014) (The Superior Court

will not interfere with the broad discretion afforded the trial court absent an abuse of discretion

or insufficient evidence to sustain the support order).

          Finally, it is well established that the appellate court will not ordinarily reverse the court

below for not doing what it is not asked to do. Whistler Sportswear, Inc. v. Rullo, 289 Pa.

Super. 230, 433 A.2d 40 (1981). Pennsylvania Rule of Appellate Procedure 302(a)

unequivocally states as a general rule that issues not raised in the lower court are waived and

cannot be raised for the first time on appeal. The rationale for the rule was clearly expounded by

the Pennsylvania Supreme Court in Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322
A.2d 114 (1974) where the Court reasoned: "Appellate court consideration of issues not raised

in the trial court results in the trial becoming merely a dress rehearsal."
                                                               .l.,"
                                                                              Furthermore, the Court

continued, "This process removes the professional necessity for the trial counsel to be prepared

to fully litigate the case fully and create a record adequate for appellate review." Id. It is well

settled that "a failure to argue and to cite any authority supporting any argument constitutes a

waiver of issues on appeal." Jones v. Jones, 878 A.2d 86, 90 (Pa. Super. 2005).



                                                     9
       In the instant matter, not only did Appellant, an attorney by trade, fail to request the trial

court during the course of the hearing to deduct Social Se~urity and Medicare withholdings, he

likewise failed to formally move into evidence his W-2 information which would contain said

information and as such, this was not made part of the record. Appellant also failed to provide

direct testimony with respect to what those withholdings were. The trial court, although

providing Appellant abundant opportunity to present his case and make requests with respect to

items he wished deducted from his gross income to arrive at his net income, failed to properly do

so. Appellant, although self-represented, is an attorney by trade and likewise a review of

Appellant's income makes it clear that his decision to be self-represented was not driven by

financial necessity. The trial court, therefore, holds Appe!lant to the same standard as an

attorney in spite of his self-representation and expects Appellant to present evidence to the trial

court and properly enter exhibits into the record in accordance with the Pennsylvania Rules of

Civil Procedure, which Appellant failed to do.

       Appellant next claims that the trial court should have
                                                          ·::·:
                                                                deducted the alimony he had paid to

Appellee in 2014 and a portion of 2015 to arrive at his net income. Importantly, at the time of

trial Appellant testified that his alimony obligation to Appellee had ceased. Additionally,

Appellant's petition for modification was filed in 2015; therefore the trial court was not

empowered to modify support prior to the filing date. Next,
                                                        .t.
                                                            Appellant requested the trial court to

speculate what his tax consequences would be for 2015 and 2016 without the inclusion of an

alimony deduction, failing to provide the trial court with any meaningful calculations,

arguments, or evidentiary support. Without this pertinent information, Appellant's request was

tantamount to a request for the trial court to speculate about his tax liability going forward.

Furthermore, the trial court took into consideration Appellant's argument concerning alimony



                                                   10
payments to Appellee and the increased tax consequences to the extent possible and awarded a

slight deviation to Appellant on such basis.

          Furthermore, there is sufficient evidence contained in the record to support the trial

court's order. Other household income can justify a deviation from the support guideline

amount. Pa. R.C.P. 1910.16-4(b)(3), Schenk v. Schenk, 880 A.2d 633 (Pa. Super. 2005),

McCarty v. Smith, 655 A.2d 563 (Pa. Super. 1995). While the Pennsylvania Superior Court has

found that a current spouse of a party has no obligation to support his or her stepchildren, the

spouse's contribution to the family expenses is relevant because that contribution makes more of

the parent's income available for support. Pa.R.C.P. 1910.16-5(n), note citing, Com. ex. Rel.

Travitzky v. Travitzky, 326 A.2d 883 (Pa. Super. 1974); Roberts v. Bockin, 461 A.2d 630 (Pa.

Super. 1983. Appellant testified during the course of the hearing that his current spouse is also
                                                .~· ..
an attorney with an approximate annual gross income of $165,000.00. (N.T. 10/22/2015, at p.

18). Additionally, the trial court is not required to adjust child support in high income cases to

account for shared physical custody by the parents. Baehr v. Baehr, 889 A.2d 1250 (2005).

Therefore, notwithstanding Appellant's failure to properly request deductions or introduce into

evidence testimony or documents with respect to his Social Security and Medicare withholdings,

the evidence presented at trial nonetheless supports the trial court's order on other grounds in the

record.

          B. The Trial Court Was Justified in Imputing Appellee $10,000.00 and Including

              Her Actual Earnings

          Although the trial court imputed income to Appellee of $10,000.00, in addition to

including her actual 2014 earnings and indeed adding back in certain deductions, Appellant's

main complaint is that Appellant was not imputed enough income. In support of his contention,



                                                         11
Appellant cites D.H. v. R.H., 900 A.2d 922 (2006), a Superior Court case which is highly

distinguishable from the facts presented in the case at issue. Most notably, the Superior Court in

D.H. v. R.H. found that the trial court's intentional disregard of Mother's most current tax

returns and decision to use the prior year's earnings because "it would be inappropriate to assign

an earning capacity for [mother's] first year back" constituted error. Id.

       In the instant case, the trial court not only utilized Appellee's actual current earnings, but

added deductions back in and assigned an earning capacity. Furthermore, Appellant presented

no testimony or evidence with respect to establishing an earning capacity of $50,000.00, an

amount which he contends should have been imputed to Appellee. Indeed, at most, Appellant

makes generalized statements about Appellee's past earnings when she possessed an active law

license. Appellee produced evidence during the course of the hearing that she had undertaken
                                             .   ~--~· ·-_.~-
steps to reactivate her law license and resume practice. No testimony or evidence was presented

as to what Appellee could make in the current economic market with no active law license.

Indeed, although the record reflects that Appellee at one point had retained a vocational expert,

no expert opinion with respect to earning capacity was presented to the trial court. Furthermore,

Appellee testified that while she was awaiting approval of her application to reactivate her law

license, that she has made herself available to Appellant for childcare. The trial court, therefore,

in its reasonable discretion imputed Appellant an additional $10,000.00 income.




                                                                12
CONCLUSION

       Wherefore, for the reasons elicited above the trial court entered an Order dated October

27, 2015, which requires Appellant to pay child support to Appellee in the amount of $4,300.00

monthly for the support and maintenance of the parties' three minor children.

                                                     BY THE COURT:




                                                                                    iju/;)\ r fl. . O FHJt,E 23£i
                                                                  ·1i~uo·r1Ivr.E PURl"lj  1 ·l'   , ..


                                                                  •R,'\jl-1"'1
                                                                  lVU·t  _/::u       .·u
                                                                                       , ,;, i/
                                                                                    · +---"='--·-~
                                                                                                  }f.· ·r
                                                                                                  I IO I-
                                                                                                          .
                                                                                                            v1_·
                                                                                 DOMf.}~Tici f'.lEU\TIONS       ..




                                                13